Title: To Alexander Hamilton from William Bingham, [5 October 1791]
From: Bingham, William
To: Hamilton, Alexander



[Philadelphia, October 5, 1791]
Dr sir,

I herewith return you the Subscription Book of the Manufacturing society, & must apologize (from hurry of Business) for having detained it So long.
I approve exceedingly of the Plan, both as indicative of public Spirit, & as affording a well grounded hope of private Emolument. I will therefore give it every support in my power, & influenced by these Considerations, do Subscribe 5000 Dollars.
I am with regard & Consideration   Yours Sincerely
Wm BinghamPhilada.Octr 5th 1791Honble Col Hamilton
